Mr. Justice Walker delivered the opinion of the Court: This was an application by the collector of Jackson county to the county court, for judgment against lands for delinquent taxes for the year 1874. Defendant in error appeared, and as a defense, insisted its property claimed to be delinquent had been overvalued, and the court heard evidence, reduced the valuation, and rendered judgment on the reduced valuation in proportion to the amount originally assessed. The People bring the case to this court on error, and ask a reversal. In the case of the Republic Life Insurance Company v. Pollock, 75 Ill. 294, and Spencer v. The People, 68 id. 510, it was held, that when the assessor and board of equalization had acted, their valuation could not be reviewed; that it was conclusive; that the courts were powerless to hear evidence to alter or in anywise change the valuation. These cases are conclusive of this, and render any discussion of the question unnecessary. ■ If defendant in error felt that its property was assessed too high, it should, under either the 86th or 97th section of the Revenue Law, have applied to have the assessment corrected. Having failed to do so, there is no other remedy, even if the property was valued too high. The courts are powerless to relieve. For the error indicated, the judgment of the court below must be reversed and the cause remanded. Judgment reversed.